83245: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-19330: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83245


Short Caption:IN RE: DISCIPLINE OF TODD M. LEVENTHALCourt:Supreme Court


Lower Court Case(s):NONEClassification:Bar Matter - Discipline - Appeal


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantTodd M. LeventhalDavid A. Clark
							(Lipson Neilson P.C.)
						


RespondentState Bar of NevadaJohn G. Gosioco
							(State Bar of Nevada/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


07/21/2021Filing FeeAppeal Filing fee waived. Bar Matter/Bar Discipline. (SC).


07/21/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vols. I - II. (SC).21-20927




07/21/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. II Cont.. (SC).21-20928




07/21/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. II Cont.. (SC).21-20929




07/21/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. II Cont.. (SC).21-20930




07/21/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. II Cont.. (SC).21-20931




07/21/2021Notice/OutgoingIssued Notice of Briefing Schedule/Bar Discipline. Due date: 30 days.  If no opening brief is filed, the matter will be submitted for decision on the record without briefing or oral argument. (SC).21-20935




08/18/2021MotionFiled Respondent's (Appellant's) Motion for Extension of Time to File Opening Brief, or in the Alternative, Stay in Briefing Pending Outcome of Motion for New Trial (First Request). (SC)21-24145




08/18/2021MotionFiled Appellant's Errata to Motion for Extension of Time to File Opening Brief, or in the Alternative, Stay in Briefing Pending Outcome of Motion for New Trial. (SC)21-24167




09/17/2021Order/ProceduralFiled Order Granting Motion. Leventhal shall have until September 20, 2021, to file and serve his opening brief.  (SC)21-26973




10/13/2021MotionFiled Appellant's Motion to Extend Time to File Opening Brief. (SC)21-29432




10/21/2021Order/ProceduralFiled Order Granting Motion.  Todd Leventhal shall have 30 days from the date of this order to file and serve the opening brief.  Failure to comply with this order may result in this matter being submitted for decision on the record.  (SC)21-30309




11/12/2021Record on Appeal DocumentsFiled Record of Bar Proceedings, Supplemental ROA. (SC)21-32513




11/22/2021Record on Appeal DocumentsFiled Second Supplemental Record of Disciplinary Proceedings, Pleadings and Transcript of Hearing  (Vol. IV). (SC)21-33603




11/22/2021BriefFiled Appellant's Opening Brief. (SC)21-33608




12/16/2021MotionFiled Respondent's Motion for Enlargement of Time (First Request). (SC)21-35857




12/20/2021Order/ProceduralFiled Order Granting Motion.  The State Bar shall have until January 21, 2022, to file and serve the answering brief.  (SC)21-36181




01/13/2022MotionFiled Respondent's Motion for Enlargement of Time to File Answering Brief (Second Request). (SC)22-01449




01/14/2022MotionFiled Respondent's Response to the State Bar's Second Motion for Extension of Time to File Answering Brief. (SC)22-01490




01/21/2022Order/ProceduralFiled Order Granting Motion. The State Bar shall have until February 22, 2022, to file and serve the answering brief. (SC)22-02179




02/22/2022BriefFiled Respondent's Answering Brief. (SC)22-05829




03/24/2022BriefFiled Appellant's Reply Brief. (SC)22-09241




03/24/2022Case Status UpdateBriefing Completed. (SC).


06/17/2022Order/Dispositional BarFiled Order of Suspension.  "We hereby suspend attorney Todd M. Leventhal from the practice of law for six months, stayed for five years subject to conditions."  Leventhal shall pay the costs of the disciplinary proceeding, including $2500 mandated by SCR 120(3), within 30 days from the date of this order.  The State Bar shall comply with SCR 121.1.  SNP22-JH/LS/DH  (SC)22-19330




06/21/2022Notice/IncomingFiled Notice Leventhal - Notice to Courts. (SC)22-19541




07/12/2022RemittiturIssued Remittitur.  (SC)22-21826




07/12/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)



Combined Case View